Citation Nr: 0733016	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  07-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk




INTRODUCTION

The veteran served in the Merchant Marine from May 1945 to 
August 1945.  Merchant Marine seamen who served under the 
Coast Guard, Naval Transportation Service or Army 
Transportation Service in active oceangoing service during 
the period from December 7, 1941, to August 15, 1945, are 
eligible to receive discharge certificates.  See 38 C.F.R. 
§ 3.7(15).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  
The Board received the appeal from the Newark, New Jersey 
Regional Office. 

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
the veteran's service.

2.  The veteran's bilateral knee condition is not related to 
the veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during the 
veteran's active military service. 38 U.S.C.A. §§  1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.385 (2006).

2.  The present bilateral knee condition was not incurred 
during the veteran's active military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss and osteoarthritis, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Hearing Loss

The evidence of record does not support the claim for service 
connection for bilateral hearing loss.  A January 1946 
medical record from the U.S. Public Health Service shows the 
veteran complained of ear pain.  The treatment was removal of 
cerumen from the right external auditory canal.  VA could not 
obtain the veteran's service medical records because they 
were identified as fire-related.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
one year of discharge from the Merchant Marine.  The first 
evidence of hearing loss is an invoice for a hearing aid in 
November 1978.  This was approximately 33 years after the 
veteran's 1945 discharge.


The veteran meets the VA requirements for a current diagnosis 
of hearing impairment.  For the purpose of applying the laws 
of VA, impaired hearing will be considered a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; (2) 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or (3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).  On the authorized audiological 
evaluation in April 2005, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
70
LEFT
40
65
65
70
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 in the left ear.

The medical evidence of record negates a causal connection 
between the veteran's current hearing loss and his active 
military service.  A VA examiner in April 2006 opined that 
the veteran's hearing loss is not due to military service.  
The bases for the VA examiner's opinion are the veteran's 
late onset of hearing loss, his presbycusis, and his positive 
civilian and recreational noise exposure history.  An 
audiologist noted in a January 2005 VA treatment report that 
the veteran, in addition to his noise exposure in the 
Merchant Marine, had recreational noise exposure as a shotgun 
hunter who used ear protection only within the last ten 
years, and occupational noise exposure as an elevator 
electrician for 22 years without ear protection.

There was a considerable length of time between the veteran's 
separation from service and his treatment for hearing loss.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Given the length of time 
between the veteran's separation from military service and 
his treatment for hearing loss, the record is against finding 
a continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).  Service connection for bilateral 
hearing loss is denied.

II.  Knee condition

The evidence of record does not support the claim for service 
connection for a bilateral knee condition.  An October 1943 
U.S. Public Health Service record shows that the veteran 
underwent a knee X-ray.  The X-ray was negative for knee 
trauma.  VA could not obtain the veteran's service medical 
records because they were identified as fire-related.  The 
record does not contain any evidence of treatment for the 
knees until March 2005.  This was approximately 50 years 
after discharge from service.

The medical evidence of record negates a causal connection 
between the veteran's current knee condition and his active 
military service.  The April 2005 VA examination notes a 
diagnosis of left knee osteoarthritis.  The VA examiner 
opined that the degenerative changes can be explained by age-
related changes.

As with the veteran's hearing loss, presumptive service 
connection is not warranted as there was a considerable 
length of time between the veteran's separation from service 
and his treatment for a knee condition.  See Maxson, supra.  
Because there was a lengthy period of time between the 
veteran's Merchant Marine service and his treatment for a 
knee condition, the record does not support a finding of 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).  Service connection for a bilateral 
knee condition is denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2005 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations for the veteran's hearing and 
knees.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until July 2007.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claims for service connection are 
being denied; therefore, questions concerning the effective 
date and level of disability do not arise.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral knee 
condition is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


